Exhibit 10.1

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

 

***

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

GRANTEE: <Participant Name>

 

DATE OF GRANT: <Grant Date>

 

PERFORMANCE SHARE UNITS (“Target Award”): <Share Units Granted>

 

PERFORMANCE PERIOD: <Performance Period Start Date> through <Performance Period
End Date>

 

M&T Bank Corporation (the “Company”) hereby grants to the Grantee this
Performance Share Unit Award. This grant is made pursuant to the M&T Bank
Corporation 2009 Equity Incentive Compensation Plan (the “Plan”) and is subject
to the terms and conditions of the Plan and this Agreement. As used herein, the
term “Agreement” shall mean, collectively, this cover page with the Performance
Goals attached as Exhibit A, the related Terms and Conditions of Performance
Share Unit Award delivered to the Grantee with this cover page (the “Terms and
Conditions”), and, as applicable, the Policy for Alignment of Incentive
Compensation with Risk (the “Forfeiture Policy”). As used herein, the term
“vest” shall mean the satisfaction of the Performance Goals and other conditions
described herein and in the Plan with respect to one or more Performance Share
Units but shall not mean the actual settlement of the Award. Capitalized terms
used in this Agreement without definition shall have the meanings assigned to
them in the Plan. A copy of the Plan and the Forfeiture Policy can be viewed and
downloaded from the Company’s Intranet under the Human Resources page.

 

Subject to the terms of the Plan, the Forfeiture Policy (as applicable), and
this Agreement, including without limitation, the Grantee’s fulfillment of the
employment requirements in Section 4 of the Terms and Conditions, the
Performance Share Units awarded hereunder will vest by achieving the Performance
Goals set forth on Exhibit A attached hereto, subject to the applicable
provisions of the Plan and this Agreement.  Based on the achievement of the
Performance Goals set forth on Exhibit A, the Grantee is eligible to vest in up
to 150% of the Target Award, subject to fulfillment of the employment
requirements in Section 4 of the Terms and Conditions.

 

To the extent the Performance Goals are achieved and the Grantee fulfills the
employment requirements in Section 4 of the Terms and Conditions, a number of
shares of Common Stock equal to the vested Performance Share Units will be
distributed to the Grantee.  

 

To the extent the Performance Share Units do not vest, the unvested portion of
the Grantee’s Performance Share Units is subject to forfeiture under Section 4
of the Terms and Conditions and, as applicable, the Forfeiture Policy.

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf effective as of the Date of Grant.

 

 

M&T BANK CORPORATION

 

 

 

By:  ________________                        

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

ROTCE Performance Goals

 

1.Calculation of ROTCE.  

(a)Except as otherwise set forth in Sections 4(c), (d) and (e) of the Terms and
Conditions, vesting of Performance Share Units will be based on the following
performance results: (a) the average relative return on tangible common equity
(“ROTCE”) for the Performance Period, which means the Company’s ROTCE relative
to the median ROTCE of the Peer Group (defined below) and (b) the Company’s
ROTCE for the Performance Period (“Absolute ROTCE”).  

(b)At the end of the Performance Period, the ROTCE for the Company, and for each
Company in the Peer Group, shall be calculated as a three-year average as
follows:

(i)by taking net operating income available to common equity and dividing by the
average tangible common equity for each fiscal year in the Performance Period,
and.

(ii)by calculating a three-year average for the Performance Period based on the
annual amounts in Section 1(b)(i) above.

(iii)Net operating income available to common equity shall be computed by taking
net income available to common equity and adding back the after-tax effect of
the amortization of core deposit and other intangible assets, adding back the
after-tax effects of merger- related expenses, and subtracting the after-tax
effects of merger-related gains.  Average tangible common equity shall be
computed by taking average common equity for the applicable period and
subtracting average goodwill and average core deposit and other intangible
assets (net of any related average deferred tax amounts).  The Committee shall
have discretion to make such adjustments as it deems necessary or appropriate to
provide comparable ROTCE calculations among the Company and the companies in the
Peer Group.

2.Relative ROTCE Vesting Percentage.  

(a)Subject to Section 3 below, the number of Performance Share Units that may
vest for the Performance Period shall be determined by multiplying the Target
Award by the Relative ROTCE Vesting Percentage, as determined under this Section
2.

(b)The Relative ROTCE Vesting Percentage will be determined based on the
Company’s ROTCE percentile ranking compared to the ROTCE of the companies in the
Peer Group for the Performance Period, as follows:

[Insert Relative ROTC Vesting Percentage Schedule approved by the Committee]

 



- 3 -

 

 



--------------------------------------------------------------------------------

 

(c)The companies in the Peer Group will be determined on the first day of the
Performance Period for purposes of the ROTCE calculation and will be changed
only in accordance with Section 2(d) below.  No company shall be added to the
Peer Group during the Performance Period for purposes of the ROTCE calculation.

(d)The term “Peer Group” means the companies listed on Schedule A and will be
subject to change as follows:  

(i)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group in which the company in the Peer Group is the
surviving entity and remains publicly traded, the surviving entity shall remain
a company in the Peer Group.  Any entity involved in the transaction that is not
the surviving company shall no longer be a company in the Peer Group.

(ii)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group, a “going private” transaction or other event
involving a company in the Peer Group, or the liquidation of a company in the
Peer Group, in each case where the company in the Peer Group is not the
surviving entity or is no longer publicly traded, the company shall no longer be
a company in the Peer Group.

(iii)Notwithstanding the foregoing, in the event of a bankruptcy of a company in
the Peer Group where the company in the Peer Group is not publicly traded at the
end of the Performance Period, such company shall remain a company in the Peer
Group but shall be deemed to have an ROTCE of negative 100% (-100%).

3.Adjustment Based on Absolute ROTCE.  Notwithstanding Section 2 above, and
except as provided in Sections 4(c), (d) and (e) of the Terms and Conditions,

 

[Insert adjustments to Relative ROTC Vesting Percentage Schedule approved by the
Committee]

 

4.General Vesting Terms.  The Committee shall have sole discretion to calculate
the achievement of the Performance Goals and to make such adjustments as the
Committee deems necessary or appropriate, including any adjustments deemed
necessary or appropriate to determine vesting upon a Change in Control
consistent with Section 4(e) of the Terms and Conditions.  The Committee’s
determinations shall be final and binding.  Any fractional Performance Share
Unit resulting from the vesting of the Performance Share Units in accordance
with this Exhibit A shall be rounded down to the nearest whole number.  Any
portion of the Performance Share Units that does not vest as of the end of the
Performance Period shall be forfeited as of the end of the Performance Period.




- 4 -

 

 



--------------------------------------------------------------------------------

 

Schedule A

Peer Group

[Insert Peer Group Members]






- 5 -

 

 



--------------------------------------------------------------------------------

 

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

TERMS AND CONDITIONS

OF

PERFORMANCE SHARE UNIT AWARD

 

1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan or on the cover page.

 

2.Grant of Performance Share Unit Award. The Performance Share Unit Award
granted hereby is granted in accordance with the cover page of this
Agreement.  Vesting of the Performance Share Units will be based on achievement
of the performance goals set forth on Exhibit A to the cover page of this
Agreement and, except as otherwise provided herein, the Grantee’s continued
employment from the Date of Grant to the Vesting Date (as defined in Section
4(a) below).

 

3.Nature of Performance Stock Unit Award. Performance Share Units are not actual
shares of Common Stock. The Grantee’s interest in Performance Share Units shall
make the Grantee only a general, unsecured creditor of the Company until the
Performance Share Units become vested and settled.

 

4.

Vesting on Certain Terminations of Employment; Change in Control.

 

(a)Employment Requirement; Forfeiture. Except as provided herein, the Grantee
must remain continuously employed by the Company or one of its Affiliates from
the Date of Grant and until the last day of the Performance Period (the “Vesting
Date”) in order to be entitled to receive shares of Common Stock in settlement
of the Performance Share Unit Award. Except as provided in Sections 4(b), (c) or
(d) below, upon the Grantee’s termination of employment with the Company and its
Affiliates that constitutes a “separation from service,” as defined under
Section 409A of the Code (“Termination of Employment”) for any reason, including
for Cause or as a result of the Grantee’s resignation, before the Grantee’s
Performance Share Units have fully vested, the Grantee will forfeit that portion
of the Performance Share Units that have not vested as of the date of the
Grantee’s Termination of Employment.  Except as provided in Sections 4(c), (d)
and (e) below, if the Performance Goals are not attained at the end of the
Performance Period, as determined by the Committee in its sole discretion, the
Performance Share Units will be immediately forfeited.

 

(b)Retirement.  If the Grantee incurs a Termination of Employment prior to the
Vesting Date on account of Retirement, the Grantee will not forfeit the
Performance Share Units upon Retirement, and the Performance Share Units will
continue to vest based on the attainment of the Performance Goals, except as
provided in Section 4(c) (death) and 4(e) (Change in Control) below, and subject
to Section 4(f) below.  Notwithstanding Sections 4(c) and 4(d), if the Grantee
incurs a Termination of Employment on account of Disability or



- 6 -

 

 



--------------------------------------------------------------------------------

 

Termination without Cause at a time when the Grantee has met the age and service
requirements for Retirement, this Section 4(b) shall apply to the Performance
Share Units, instead of Section 4(c) or 4(d).

 

(c)Death; Disability.  The Performance Share Unit Award shall vest with respect
to 100% of the Target Award upon (i) the Grantee’s death during employment by
the Company or an Affiliate or after Retirement as described in Section 4(b)
prior to the Vesting Date, or (ii) the Grantee’s Termination of Employment on
account of Disability prior to the Vesting Date, subject to Section 4(f) below.

 

(d)Termination without Cause.  If prior to the Vesting Date, the Grantee incurs
a Termination of Employment by the Company or an Affiliate other than for Cause,
the Performance Share Unit Award shall vest with respect to a pro-rated portion
of the Target Award, subject to Section 4(f) below.  The pro-rated portion shall
be determined by multiplying the Target Award by a fraction, the number of which
is the number of months that elapsed during the period beginning on [Insert
Performance Period Start Date] through the date of the Grantee’s Termination of
Employment, and the denominator of which is [Insert Number of Months in
Performance Period].  A partial month shall be counted as a full month for
purposes of this calculation.  Any Performance Share Units that do not become
vested upon a Termination of Employment in accordance with this Section 4(d)
shall be forfeited.

 

(e)Change in Control.  Notwithstanding the foregoing, in the event that a Change
in Control occurs before the Vesting Date while the Grantee is employed by the
Company or one of its Affiliates or while the Performance Shares Units are
outstanding pursuant to Section 4(b), the outstanding Performance Share Units
will become vested upon the consummation of the Change in Control in an amount
equal to the greater of (i) the Target Award or (ii) the number of Performance
Share Units that vest based on achievement of the Performance Goals, measured as
if the end of the quarter immediately preceding the date of the Change in
Control were the end of the Performance Period, as determined by the Committee
as in effect before the Change in Control in its sole discretion.  Any
Performance Share Units that do not become vested upon a Change in Control in
accordance with this Section 4(e) shall be forfeited.

 

(f)Release of Claims.   Any vesting under this Section 4 as a result of
Retirement or other Termination of Employment shall be conditioned on the
Grantee signing and not revoking a general release of claims provided by the
Company.

 

5.Settlement.

 

(a)Subject to the satisfaction of all tax obligations as provided in Section 9
below and except as otherwise provided in this Section 5, the vested Performance
Share Units shall be settled within 90 days following the Vesting Date (the
“Settlement Date”).  Upon settlement, the Company shall deliver to the Grantee
one share of Common Stock for each vested Performance Share Unit.

 



- 7 -

 

 



--------------------------------------------------------------------------------

 

(b)The vested Performance Share Units shall be settled earlier than the
Settlement Date in the following circumstances:

 

(i)If the Performance Share Units vest upon death in accordance with Section
4(c), the vested Performance Share Units will be settled within 30 days
following the date of the Grantee’s death.

 

(ii) If the Performance Share Units vest upon Termination of Employment on
account of Disability in accordance with Section 4(c) or upon Termination of
Employment by the Company or an Affiliate other than for Cause in accordance
with Section 4(d), the vested Performance Share Units will be settled within 30
days following the date of the Grantee’s Termination of Employment.  

 

(iii)If the Performance Share Units vest in accordance with Section 4(e), the
vested Performance Share Units shall be settled upon or within 60 days following
the date of the Change in Control, provided that the Change in Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code (a “409A CIC”).   If the Change in Control does not constitute a 409A
CIC, the vested Performance Share Units shall be settled upon the first to occur
of (A) the Settlement Date, (B) within 30 days following the Grantee’s death, or
(C) within 30 days following Termination of Employment.  

 

6.Dividend Equivalents. In connection with the Performance Share Unit Award, any
cash dividends paid on the shares of Common Stock underlying the Performance
Share Units shall be converted to additional Performance Share Units on the
dividend payment date, based on the Fair Market Value of a share of Common Stock
on such date (“Dividend Equivalents”).  Dividend Equivalents shall accrue with
respect to Performance Share Units and shall be payable subject to the same
Performance Goals, vesting terms and other conditions as the Performance Share
Units to which they relate.  Dividend Equivalents shall be credited on the
Performance Share Units when dividends are paid on shares of Common Stock from
the Date of Grant until the settlement date for the vested Performance Share
Units.  If and to the extent that the underlying Performance Share Units are
forfeited, all related Dividend Equivalents shall also be
forfeited.  Notwithstanding the foregoing, dividends and distributions other
than regular cash dividends, if any, may result in an adjustment pursuant to
Section 8, rather than under this Section 6.

 

7.Rights as a Stockholder. The Grantee acknowledges and agrees that, with
respect to the Performance Share Units, he or she has no voting rights with
respect to the Company unless and until such Performance Share Units are settled
in Common Stock pursuant to Section 5 above. Upon and following the settlement
of a Performance Share Unit, the Grantee shall be the record owner of the Common
Stock issued to him or her unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company holding such Common Stock, including, without
limitation, voting rights, if any, with respect to such Common Stock. Prior to
the Settlement Date, the Grantee shall not be deemed for any purpose to be the
owner of any Common Stock denominated by the Performance Share Unit Award.

 



- 8 -

 

 



--------------------------------------------------------------------------------

 

8.Capital Adjustments. The number of Performance Share Units is subject to
adjustment, in accordance with Section 4.2 of the Plan, on an equitable and
proportionate basis in the manner deemed appropriate by the Committee.

 

9.Taxes. The Grantee expressly acknowledges that: (a) the Grantee’s Performance
Share Units will constitute wages under the Federal Insurance Contributions Act
(FICA) and Federal Unemployment Tax Act (FUTA) that are subject to tax
withholding by the Company or its Affiliate upon becoming vested and (b) the
Common Stock delivered to a Grantee upon the settlement of his or her
Performance Share Units will constitute wages for purposes of federal and all
other employment taxes, subject to tax withholding by the Company or its
Affiliate. The Company’s obligation to issue or deliver shares of Common Stock
with respect to the settlement of Performance Share Units shall be subject to
the satisfaction of any applicable federal, state, local or foreign tax
withholding requirements (including the Grantee’s FICA and FUTA obligation). To
the extent permitted by law, the Company and its Affiliates shall have the right
to deduct any such taxes from any payment otherwise due to the Grantee (or his
or her beneficiary). The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes.  

 

10.Restriction on Issuance of Common Stock. Notwithstanding any other provision
of this Agreement, the Grantee agrees, for himself or herself and his or her
successors, that Common Stock will not be issued at any time that the Company
does not have in effect a registration statement under the Securities Act of
1933, as amended, relating to the offer of Common Stock to the Grantee under the
Plan, unless the Company agrees to permit such issuance. The   Grantee further
agrees, for himself or herself and his or her successors, that, upon the
issuance of any Common Stock, he or she will, upon the request of the Company,
agree in writing that he or she is acquiring such shares for investment only and
not with a view to resale, and that he    or she will not sell, pledge or
otherwise dispose of such shares so issued unless and until (a) the Company is
furnished with an opinion of counsel to the effect that registration of such
shares pursuant to the Securities Act of 1933, as amended, is not required by
that Act and the rules and regulations thereunder; (b) the staff of the
Securities and Exchange Commission has issued a “no-action” letter with respect
to such disposition; or (c) such registration or notification as is, in the
opinion of counsel for the Company, required for the lawful disposition of such
shares has been filed by the Company and has become effective; provided,
however, that the Company is not obligated hereby to file any such registration
or notification. The Grantee further agrees that the Company may place a legend
embodying such restriction on the certificates evidencing such shares.

 

11.Non-Solicitation.  In consideration for the Grantee’s employment with the
Company or with any of its affiliates and/or subsidiaries, the award of these
Performance Share Units to the Grantee, and other good and valuable
consideration (the sufficiency of which is acknowledged), the Grantee agrees
that for a period of six months immediately following termination of the
Grantee’s employment for any reason, the Grantee will not directly or indirectly
(a) solicit an employee to leave the employee of the Company or any of its
affiliates and/or subsidiaries; or (b) directly or indirectly solicit business
from any clients, customers or prospective customers



- 9 -

 

 



--------------------------------------------------------------------------------

 

of the Company or any of its affiliates and/or subsidiaries whose identity
became known to the Grantee during his or her employment with the Company or any
of its affiliates and/or subsidiaries.  This six-month limitation is not
intended to impair the rights of the Company and/or any of its affiliates or
subsidiaries to prevent misappropriation of its confidential information beyond
the six-month period.  The Committee shall have discretion to determine that all
Performance Share Units, whether or not vested, shall be forfeited in the event
of the Grantee’s breach of this Section 11.

 

12.Employment. Neither the Performance Share Unit Award evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company or
any of its Affiliates to employ the Grantee for any period. Whenever reference
is made in this Agreement to the employment of the Grantee, it means employment
by the Company or an Affiliate.

 

13.Beneficiary. The Committee may permit the Grantee to file with the Company a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation. In the
absence of any such designation or if all designated beneficiaries predecease
the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.

 

14.Subject to the Plan. The Performance Share Unit Award evidenced by this
Agreement is subject to the terms and conditions of the Plan, which are
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. In addition, the Performance Share Unit Award is subject to any rules
and regulations promulgated by the Committee.  The Grantee’s receipt of the
Performance Share Unit Award constitutes the Grantee’s acknowledgment that all
decisions and determinations of the Committee with respect to the Plan and this
Agreement shall be final and binding on the Grantee and any other person
claiming an interest in the Performance Share Unit Award.

 

15.Section 409A. The Performance Share Unit Award is intended to comply with the
applicable requirements of Section 409A of the Code and shall be administered in
accordance with Section 409A of the Code.  Notwithstanding anything in this
Agreement to the contrary, if the Performance Share Units or the Dividend
Equivalents constitute “deferred compensation” under Section 409A of the Code
and the Performance Share Units become vested and settled upon the Grantee’s
Termination of Employment, payment with respect to the Performance Share Units
shall be delayed for a period of six months after the Grantee’s Termination of
Employment if the Grantee is a “specified employee” as defined under Section
409A of the Code (as determined by the Committee) and if required pursuant to
Section 409A of the Code.  If payment is delayed, the shares of Common Stock and
Dividend Equivalents shall be distributed within 30 days following the date that
is the six-month anniversary of the Grantee’s Termination of Employment (or
death, if earlier).  Notwithstanding any provision to the contrary herein,
payments made with respect to this Performance Share Unit Award may only be made
in a manner and upon an event permitted by Section 409A of the Code.  To the
extent that any provision of this Agreement would cause a conflict with the
requirements of Section 409A of the Code, or would cause the administration of
this Performance Share Unit



- 10 -

 

 



--------------------------------------------------------------------------------

 

Award to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law.  In no event shall a Grantee, directly or indirectly, designate the
calendar year of payment.   Any payment that is to be made within a specified
time period under this Agreement may be made at such other date as may be
permitted by Section 409A with respect to such payment.

 

16.Company Policies.  All amounts payable under this Agreement shall be subject
to any applicable clawback or recoupment policies, share trading policies and
other policies that may be implemented by the Company’s Board of Directors from
time to time, including the Forfeiture Policy.  

 

17.Stock Certificates. The Grantee hereby (a) acknowledges that the Common Stock
issued with respect to a vested Performance Share Unit upon its settlement may
be held in book entry form on the books of Registrar and Transfer Company (or
another institution specified by the Company), and (b) agrees to sign such other
powers and take such other actions as the Company may reasonably request to
accomplish the transfer.

 

18.Nontransferability. Performance Share Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by the Grantee other
than by will or by the laws of descent and distribution.  This Agreement shall
bind and inure to the benefit of successors and assignees of the Company.

 

19.Governing Law. The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
New York without giving effect to the principles of conflicts of laws.

 

20.Headings. The headings of the sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.



- 11 -

 

 

